
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.42


FORM OF DIRECTOR AND OFFICER INDEMNIFICATION AGREEMENT


        This Indemnification Agreement ("Agreement") is entered into as
of                        , 200            , by and between QRS Corporation, a
Delaware corporation (the "Company") and                        ("Indemnitee").

RECITALS

        A.    The Company and Indemnitee recognize the continued difficulty in
obtaining liability insurance for its directors, officers, employees, agents and
fiduciaries, the significant increases in the cost of such insurance and the
general reductions in the coverage of such insurance.

        B.    The Company and Indemnitee further recognize the substantial
increase in corporate litigation in general, subjecting directors, officers,
employees, agents and fiduciaries to expensive litigation risks at the same time
as the availability and coverage of liability insurance has been severely
limited.

        C.    Indemnitee does not regard the current protection available as
adequate under the present circumstances, and Indemnitee and other directors,
officers, employees, agents and fiduciaries of the Company may not be willing to
continue to serve in such capacities without additional protection.

        D.    The Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve the Company and, in order to
induce Indemnitee [to continue] to provide services to the Company, wishes to
provide for the indemnification and advancing of expenses to Indemnitee to the
maximum extent permitted by law.

        E.    In view of the considerations set forth above, the Company desires
that Indemnitee be indemnified by the Company as set forth herein.

        NOW, THEREFORE, the Company and Indemnitee hereby agree as follows:

        1.    Indemnification.    

        (a)    Indemnification of Expenses.    The Company shall indemnify
Indemnitee to the fullest extent permitted by law if Indemnitee was or is or
becomes a party to or witness or other participant in, or is threatened to be
made a party to or witness or other participant in, any Proceeding, against any
and all Expenses (as defined in Section 10(c)), including all interest,
assessments and other charges paid or payable in connection with or in respect
of such Expenses. Subject to Section 1(b), such payment of Expenses shall be
made by the Company as soon as practicable but in any event no later than thirty
(30) days after written demand by Indemnitee therefor is presented to the
Company.

        (b)    Reviewing Party.    Notwithstanding anything to the contrary in
Section 1(a) and 2(a):

        (i)    the indemnification obligations of the Company under Section 1(a)
shall be subject to the condition that the Reviewing Party (as described in
Section 10(g) hereof) shall not have determined that Indemnitee would not be
permitted to be indemnified under applicable law; and

        (ii)  the obligation of the Company to make an advance payment of
Expenses to Indemnitee pursuant to Section 2(a) (an "Expense Advance") shall be
subject to the condition that, if, when and to the extent that the Reviewing
Party determines that Indemnitee would not be permitted to be indemnified under
applicable law, the Company shall be entitled to be reimbursed by Indemnitee
(who hereby agrees to reimburse the Company) for all such amounts theretofore
paid by Company to Indemnitee; provided, however, that if Indemnitee has
commenced or thereafter commences legal proceedings in a court of competent
jurisdiction to secure a determination that Indemnitee should be indemnified
under applicable law, any determination made by the Reviewing Party that
Indemnitee would not be permitted

--------------------------------------------------------------------------------




to be indemnified under applicable law shall not be binding and Indemnitee shall
not be required to reimburse the Company for any Expense Advance until a final
judicial determination is made with respect thereto (as to which all rights of
appeal therefrom have been exhausted or lapsed).

        Indemnitee's obligation to reimburse the Company for any Expense Advance
shall be unsecured and no interest shall be charged thereon. If there has not
been a Change in Control (as defined in Section 10(a) hereof) or a Change of
Control which has been approved by a majority of the directors of the Company
who were directors immediately prior to the Change of Control (the "Incumbent
Directors"), the Reviewing Party shall be selected by the Board of Directors of
the Company, and if there has been a Change in Control which has not been
approved by a majority of the Incumbent Directors, the Reviewing Party shall be
the Independent Legal Counsel. If there has been no determination by the
Reviewing Party or if the Reviewing Party determines that Indemnitee would not
be permitted to be indemnified in whole or in part under applicable law,
Indemnitee shall have the right to commence litigation seeking an initial
determination by the court or challenging any such determination by the
Reviewing Party or any aspect thereof, including the legal or factual bases
therefor, and the Company hereby consents to service of process and to appear in
any such proceeding. Any determination by the Reviewing Party otherwise shall be
conclusive and binding on the Company and Indemnitee.

        (c)    Contribution.    If the indemnification obligations of the
Company under Section 1(a) shall be held by a court of competent jurisdiction
for any reason to be unavailable to Indemnitee in respect of any Expense, then
the Company, in lieu of indemnifying Indemnitee thereunder, shall contribute to
the amount paid or payable by Indemnitee as a result of such Expense (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company and Indemnitee, or (ii) if the allocation provided by clause (i) above
is not permitted by applicable law, in such proportion as is appropriate to
reflect not only the relative benefits referred to in clause (i) above but also
the relative fault of the Company and Indemnitee in connection with the action
or inaction which resulted in such Expense, as well as any other relevant
equitable considerations. The Company and Indemnitee agree that it would not be
just and equitable if contribution pursuant to this Section 1(c) were determined
by pro rata or per capita allocation or by any other method of allocation which
does not take account of the equitable considerations referred to in the
immediately preceding paragraph.

        (d)    Mandatory Payment of Expenses.    Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee has been successful
on the merits or otherwise, including, without limitation, the dismissal of an
action without prejudice, in defense of any Proceeding or in the defense of any
claim, issue or matter therein, Indemnitee shall be indemnified against all
Expenses incurred by Indemnitee in connection therewith.

        2.    Expenses; Indemnification Procedure.    

        (a)    Advancement of Expenses.    Subject to the terms and conditions
of Section 1(b) above and to the extent not prohibited by Section 402 of the
Sarbanes-Oxley Act of 2002 (Section 13(k) of the Securities Exchange Act of
1934, as amended), the Company shall advance all Expenses incurred by
Indemnitee. The advances to be made hereunder shall be paid by the Company to
Indemnitee as soon as practicable but in any event no later than thirty
(30) days after written demand by Indemnitee therefor to the Company.

        (b)    Notice/Cooperation by Indemnitee.    Indemnitee shall, as a
condition precedent to Indemnitee's right to be indemnified under this
Agreement, give the Company notice in writing as soon as practicable of any
Proceeding for which indemnification will or could be sought under this
Agreement. In addition, Indemnitee shall give the Company such information and
cooperation as it may reasonably require and as shall be within Indemnitee's
power.

2

--------------------------------------------------------------------------------




        (c)    No Presumptions; Burden of Proof    

        (i)    For purposes of this Agreement, the termination of any Proceeding
by judgment, order, settlement (whether with or without court approval) or
conviction, or upon a plea of nolo contendere, or its equivalent, shall not
create a presumption that Indemnitee did not meet any particular standard of
conduct or have any particular belief or that a court has determined that
indemnification is not permitted by applicable law. In addition, neither the
failure of the Reviewing Party to have made a determination as to whether
Indemnitee has met any particular standard of conduct or had any particular
belief, nor an actual determination by the Reviewing Party that Indemnitee has
not met such standard of conduct or did not have such belief, prior to the
commencement of legal proceedings by Indemnitee to secure a judicial
determination that Indemnitee should be indemnified under applicable law, shall
be a defense to Indemnitee's claim or create a presumption that Indemnitee has
not met any particular standard of conduct or did not have any particular
belief.

        (ii)  In connection with any determination by the Reviewing Party or
otherwise as to whether Indemnitee is entitled to be indemnified hereunder, the
burden of proof shall be on the Company to establish that Indemnitee is not so
entitled.

        (d)    Notice to Insurers.    If, at the time of the receipt by the
Company of a notice of a Proceeding pursuant to Section 2(b) hereof, the Company
has liability insurance in effect which may cover such Proceeding, the Company
shall give prompt notice of the commencement of such Proceeding to the insurers
in accordance with the procedures set forth in the respective policies. The
Company shall thereafter take all necessary or desirable action to cause such
insurers to pay, on behalf of Indemnitee, all amounts payable as a result of
such action, suit, proceeding, inquiry or investigation in accordance with the
terms of such policies.

        (e)    Selection of Counsel.    In the event the Company shall be
obligated hereunder to pay the Expenses of a Proceeding, the Company shall be
entitled to assume the defense of such Proceeding with counsel approved by
Indemnitee, which approval shall not be unreasonably withheld, upon the delivery
to Indemnitee of written notice of its election so to do. After delivery of such
notice, approval of such counsel by Indemnitee and the retention of such counsel
by the Company, the Company will not be liable to Indemnitee under this
Agreement for any fees of counsel subsequently incurred by Indemnitee with
respect to the same Proceeding; provided that, (i) Indemnitee shall have the
right to employ Indemnitee's counsel in any such Proceeding at Indemnitee's
expense and (ii) if (A) the employment of counsel by Indemnitee has been
previously authorized by the Company, (B) Indemnitee shall have reasonably
concluded that there is a conflict of interest between the Company and
Indemnitee in the conduct of any such defense, or (C) the Company shall not
continue to retain such counsel to defend such Proceeding, then the fees and
expenses of Indemnitee's counsel shall be at the expense of the Company. The
Company shall have the right to conduct such defense as it sees fit in its sole
discretion, provided that the Company has the right to settle any claim against
Indemnitee only with the consent of Indemnitee, which shall not be unreasonably
withheld.

        3.    Additional Indemnification Rights; Nonexclusivity.    

        (a)    Scope.    The Company hereby agrees to indemnify Indemnitee to
the fullest extent permitted by law, notwithstanding that such indemnification
is not specifically authorized by the other provisions of this Agreement, the
Company's Certificate of Incorporation, the Company's Bylaws or by statute. In
the event of any change after the date of this Agreement in any applicable law,
statute or rule which expands the right of a Delaware corporation to indemnify a
member of its board of directors or an officer, employee, agent or fiduciary, it
is the intent of the parties hereto that Indemnitee shall enjoy by this
Agreement the greater benefits afforded by such change. In the event of any
change in any applicable law, statute or rule which narrows the right of a

3

--------------------------------------------------------------------------------

Delaware corporation to indemnify a member of its board of directors or an
officer, employee, agent or fiduciary, such change, to the extent not otherwise
required by such law, statute or rule to be applied to this Agreement, shall
have no effect on this Agreement or the parties' rights and obligations
hereunder.

        (b)    Nonexclusivity.    The indemnification and advancement of
Expenses provided by this Agreement shall be in addition to any rights to which
Indemnitee may be entitled under the Company's Certificate of Incorporation, its
Bylaws, any agreement, any vote of stockholders or disinterested directors, the
General Corporation Law of the State of Delaware, or otherwise.

        4.    No Duplication of Payments.    The Company shall not be liable
under this Agreement to make any payment in connection with any Proceeding
against Indemnitee to the extent Indemnitee has otherwise actually received
payment (under any insurance policy, Certificate of Incorporation, Bylaw or
otherwise) of the amounts otherwise indemnifiable hereunder.

        5.    Partial Indemnification.    If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of Expenses incurred in connection with any Proceeding, but not,
however, for all of the total amount thereof, the Company shall nevertheless
indemnify Indemnitee for the portion of such Expenses to which Indemnitee is
entitled.

        6.    Mutual Acknowledgement.    Both the Company and Indemnitee
acknowledge that in certain instances, Federal law or applicable public policy
may prohibit the Company from indemnifying its directors, officers, employees,
agents or fiduciaries under this Agreement or otherwise. Indemnitee understands
and acknowledges that the Company has undertaken and may be required in the
future to undertake with the Securities and Exchange Commission to submit the
question of indemnification to a court in certain circumstances for a
determination of the Company's right under public policy to indemnify
Indemnitee.

        7.    Maintenance of Liability Insurance    

        (a)  The Company hereby covenants and agrees that, as long as Indemnitee
continues to serve as a [director/officer] of the Company and thereafter as long
as Indemnitee may be subject to any Proceeding, the Company, subject to
subsection (c) below, shall maintain in full force and effect Directors' and
Officers' liability insurance ("D&O Insurance") in reasonable amounts from
established and reputable insurers.

        (b)  In all D&O Insurance policies, Indemnitee shall be named as an
insured in such a manner as to provide Indemnitee the same rights and benefits
as are accorded to the most favorably insured of the Company's Directors and
Officers.

        (c)  Notwithstanding the foregoing, the Company shall have no obligation
to obtain or maintain D&O Insurance if the Board of Directors of the Company
determines in good faith that such insurance is not reasonably available, the
premium costs for such insurance are disproportionate to the amount of coverage
provided, the coverage provided by such insurance is so limited by exclusions
that it provides an insufficient benefit, or Indemnitee is covered by similar
insurance maintained by a subsidiary of the Company.

        8.    Exceptions.    Notwithstanding anything to the contrary herein
other than Section 1(d), the Company shall not be obligated pursuant to the
terms of this Agreement:

        (a)    Claims Excluded Under Section 145 of the Delaware General
Corporation Law.    To indemnify Indemnitee with respect to any Proceeding if
(i) Indemnitee did not act in good faith or in a manner reasonably believed by
such Indemnitee to be in, or not opposed to, the best interests of the Company
with respect to such Proceeding, (ii) with respect to any Proceeding that is a
criminal action or proceeding, Indemnitee had reasonable cause to believe
Indemnitee's conduct was unlawful, (iii) Indemnitee shall have been adjudged to
be liable to the Company with respect

4

--------------------------------------------------------------------------------

to such Proceeding, except to the extent the Delaware Court of Chancery or the
court in which such action was brought shall permit indemnification as provided
in Section 145(b) of the Delaware General Corporation Law or (iv) otherwise
prohibited by applicable law;

        (b)    Proceedings Initiated by Indemnitee.    To indemnify or advance
Expenses to Indemnitee with respect to Proceedings initiated or brought
voluntarily by Indemnitee and not by way of defense, except (i) with respect to
any Proceeding (x) brought to establish or enforce a right to indemnification or
advancement of Expenses under this Agreement, or any other agreement, or
insurance policy, or Certificate of Incorporation or Bylaws, now or hereafter in
effect relating to any Proceeding, or (y) specifically authorized by the Board
of Directors, or (ii) as otherwise required under Section 145 of the Delaware
General Corporation Law, regardless of whether Indemnitee ultimately is
determined to be entitled to such indemnification, advance expense payment or
insurance recovery, as the case may be;

        (c)    Claims Under Section 16(b).    To indemnify Indemnitee for
Expenses, judgments, fines or penalties sustained in any proceeding for an
accounting of profits arising from the purchase and sale by Indemnitee of
securities of the Company in violation of Section 16(b) of the Securities
Exchange Act of 1934, as amended, rules and regulations promulgated thereunder,
or any similar provisions of any federal, state or local statute; or

        (d)    Lack of Good Faith.    To indemnify Indemnitee for any expenses
incurred by Indemnitee with respect to any proceeding instituted by Indemnitee
to enforce or interpret this Agreement, if a court of competent jurisdiction
determines that each of the material assertions made by Indemnitee in such
proceeding was not made in good faith or was frivolous.

        9.    Period of Limitations.    No legal action shall be brought and no
cause of action shall be asserted by or in the right of the Company against
Indemnitee, Indemnitee's estate, spouse, heirs, executors or personal or legal
representatives after the expiration of three (3) years from the date of accrual
of such cause of action, and any claim or cause of action of the Company shall
be extinguished and deemed released unless asserted by the timely filing of a
legal action within such three-year period; provided, however, that if any
shorter period of limitations is otherwise applicable to any such cause of
action, such shorter period shall govern.

        10.    Construction of Certain Phrases.    

        (a)  For purposes of this Agreement a "Change in Control" shall be
deemed to have occurred if (i) any "person" (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended), other than
a trustee or other fiduciary holding securities under an employee benefit plan
of the Company or a corporation owned directly or indirectly by the stockholders
of the Company in substantially the same proportions as their ownership of stock
of the Company, (A) who is or becomes the beneficial owner, directly or
indirectly, of securities of the Company representing 10% or more of the
combined voting power of the Company's then outstanding Voting Securities,
increases his beneficial ownership of such securities by 5% or more over the
percentage so owned by such person, or (B) becomes the "beneficial owner" (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing more than 20% of the total voting power represented by
the Company's then outstanding Voting Securities, (ii) during any period of two
consecutive years, individuals who at the beginning of such period constitute
the Board of Directors of the Company and any new director whose election by the
Board of Directors or nomination for election by the Company's stockholders was
approved by a vote of at least two-thirds of the directors then still in office
who either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof, or (iii) the stockholders of the Company approve
a merger or consolidation of the Company with any other corporation other than a
merger or consolidation which would result in the Voting Securities of the
Company outstanding

5

--------------------------------------------------------------------------------

immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into Voting Securities of the surviving
entity) at least 80% of the total voting power represented by the Voting
Securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation, or the stockholders of the Company approve a plan
of complete liquidation of the Company or an agreement for the sale or
disposition by the Company of (in one transaction or a series of transactions)
all or substantially all of the Company's assets.

        (b)  For purposes of this Agreement, references to the "Company" shall
include, in addition to the resulting corporation, any constituent corporation
(including any constituent of a constituent) absorbed in a consolidation or
merger which, if its separate existence had continued, would have had power and
authority to indemnify its directors, officers, employees, agents or
fiduciaries, so that if Indemnitee is or was a director, officer, employee,
agent or fiduciary of such constituent corporation, or is or was serving at the
request of such constituent corporation as a director, officer, employee, agent
or fiduciary of another corporation, partnership, joint venture, employee
benefit plan, trust or other enterprise, Indemnitee shall stand in the same
position under the provisions of this Agreement with respect to the resulting or
surviving corporation as Indemnitee would have with respect to such constituent
corporation if its separate existence had continued.

        (c)  For purposes of this Agreement, "Expense" shall include any and all
expenses (including attorneys' fees and all other costs, expenses and
obligations incurred in connection with investigating, defending, being a
witness in or participating in (including on appeal), or preparing to defend, be
a witness in or participate in, a Proceeding), judgments, fines, penalties and
amounts paid in settlement (if such settlement is approved in advance by the
Company, which approval shall not be unreasonably withheld) of a Proceeding, and
any federal, state, local or foreign taxes imposed on Indemnitee as a result of
the actual or deemed receipt of any payments under this Agreement.

        (d)  For purposes of this Agreement, "Independent Legal Counsel" shall
mean an attorney or firm of attorneys who shall not have otherwise performed
services for the Company or Indemnitee within the last three years (other than
with respect to matters concerning the rights of Indemnitee under this
Agreement, or of other indemnitees under similar indemnity agreements).
Independent Legal Counsel shall be selected as follows: (i) by a majority of the
Disinterested Directors if there has not been a Change of Control or there has
been a Change of Control which has been approved by a majority of the Incumbent
Directors; or (ii) by Indemnitee, subject to the approval by a majority of the
Disinterested Directors (which shall not be unreasonably withheld), if there has
been a Change of Control which has not been approved by a majority of the
Incumbent Directors. The Company agrees to pay the reasonable fees of the
Independent Legal Counsel, regardless of which party selects the Independent
Legal Counsel.

        (e)  For purposes of this Agreement, references to "other enterprises"
shall include employee benefit plans; references to "fines" shall include any
excise taxes assessed on Indemnitee with respect to an employee benefit plan;
and references to "serving at the request of the Company" shall include any
service as a director, officer, employee, agent or fiduciary of the Company
which imposes duties on, or involves services by, such director, officer,
employee, agent or fiduciary with respect to an employee benefit plan, its
participants or its beneficiaries.

        (f)    For purposes of this Agreement, "Proceeding" shall mean any
threatened, pending or completed action, suit, proceeding or alternative dispute
resolution mechanism, or any hearing, inquiry or investigation that Indemnitee
in good faith believes might lead to the institution of any such action, suit,
proceeding or alternative dispute resolution mechanism, whether brought by or in
the right of the Company or otherwise, and whether civil, criminal,
administrative, investigative or

6

--------------------------------------------------------------------------------




other, in which Indemnitee was or is or becomes a party to or witness or other
participant in, or is threatened to be made a party to or witness or other
participant by reason of (or arising in part out of) any event or occurrence
related to the fact that Indemnitee is or was a director, officer, employee,
agent or fiduciary of the Company, or any subsidiary of the Company, or is or
was serving at the request of the Company as a director, officer, employee,
agent or fiduciary of another corporation, partnership, joint venture, trust or
other enterprise, or by reason of any action or inaction on the part of
Indemnitee while serving in such capacity.

        (g)  For purposes of this Agreement, a "Reviewing Party" shall mean
(i) the Board of Directors acting by a majority vote of the directors who are
not and were not parties to the Proceeding in respect of which indemnification
is being sought (the "Disinterested Directors"), (ii) a committee of some or all
of the Disinterested Directors designated by a majority vote of the
Disinterested Directors, or (iii) Independent Legal Counsel.

        (h)  For purposes of this Agreement, "Voting Securities" shall mean any
securities of the Company that vote generally in the election of directors.

        11.    Counterparts.    This Agreement may be executed in one or more
counterparts, each of which shall constitute an original.

        12.    Binding Effect; Successors and Assigns.    This Agreement shall
be binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors (including any direct or indirect
successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business and/or assets of the Company), assigns,
spouses, heirs, and personal and legal representatives. The Company shall
require and cause any successor (whether direct or indirect by purchase, merger,
consolidation or otherwise) to all, substantially all, or a substantial part, of
the business and/or assets of the Company, by written agreement in form and
substance satisfactory to Indemnitee, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform if no such succession had taken place. This Agreement
shall continue in effect with respect to any Proceeding regardless of whether
Indemnitee continues to serve as a director, officer, employee, agent or
fiduciary of the Company or of any other enterprise at the Company's request.

        13.    Attorneys' Fees.    In the event that any action is instituted by
Indemnitee under this Agreement or under any liability insurance policies
maintained by the Company to enforce or interpret any of the terms hereof or
thereof, Indemnitee shall be entitled to be paid all expenses incurred by
Indemnitee with respect to such action, regardless of whether Indemnitee is
ultimately successful in such action, and shall be entitled to the advancement
of such expenses with respect to such action, unless, as a part of such action,
a court of competent jurisdiction over such action determines that each of the
material assertions made by Indemnitee as a basis for such action was not made
in good faith or was frivolous. In the event of an action instituted by or in
the name of the Company under this Agreement to enforce or interpret any of the
terms of this Agreement, Indemnitee shall be entitled to be paid all expenses
incurred by Indemnitee in defense of such action (including costs and expenses
incurred with respect to Indemnitee counterclaims and cross-claims made in such
action), and shall be entitled to the advancement of such expenses with respect
to such action, unless, as a part of such action, a court having jurisdiction
over such action determines that each of Indemnitee's material defenses to such
action was not made in good faith or was frivolous.

        14.    Notice.    All notices and other communications required or
permitted hereunder shall be in writing, shall be effective when given, and
shall in any event be deemed to be given (a) five (5) days after deposit with
the U.S. Postal Service or other applicable postal service, if delivered by
first class mail, postage prepaid, (b) upon delivery, if delivered by hand,
(c) one business day after the business day of deposit with Federal Express or
similar overnight courier, freight prepaid, or (d) one day after the business
day of delivery by facsimile transmission, if delivered by facsimile
transmission, with copy

7

--------------------------------------------------------------------------------


by first class mail, postage prepaid, and shall be addressed if to Indemnitee,
at Indemnitee's address as set forth beneath Indemnitee's signature to this
Agreement and if to the Company at the address of its principal corporate
offices (attention: Secretary) or at such other address as a party may designate
by ten days' advance written notice to the other party hereto.

        15.    Severability.    The provisions of this Agreement shall be
severable in the event that any of the provisions hereof (including any
provision within a single section, paragraph or sentence) are held by a court of
competent jurisdiction to be invalid, void or otherwise unenforceable, and the
remaining provisions shall remain enforceable to the fullest extent permitted by
law. Furthermore, to the fullest extent possible, the provisions of this
Agreement (including, without limitations, each portion of this Agreement
containing any provision held to be invalid, void or otherwise unenforceable,
that is not itself invalid, void or unenforceable) shall be construed so as to
give effect to the intent manifested by the provision held invalid, illegal or
unenforceable.

        16.    Choice of Law.    This Agreement shall be governed by and its
provisions construed and enforced in accordance with the laws of the State of
Delaware, as applied to contracts between Delaware residents, entered into and
to be performed entirely within the State of Delaware, without regard to the
conflict of laws principles thereof.

        17.    Subrogation.    In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee who shall execute all documents required and shall do
all acts that may be necessary to secure such rights and to enable the Company
effectively to bring suit to enforce such rights.

        18.    Amendment and Termination.    No amendment, modification,
termination or cancellation of this Agreement shall be effective unless it is in
writing signed by both the parties hereto. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provisions hereof (whether or not similar) nor shall such waiver constitute a
continuing waiver.

        19.    Integration and Entire Agreement.    This Agreement sets forth
the entire understanding between the parties hereto and supersedes and merges
all previous written and oral negotiations, commitments, understandings and
agreements relating to the subject matter hereof between the parties hereto.

        20.    No Construction as Employment Agreement.    Nothing contained in
this Agreement shall be construed as giving Indemnitee any right to be retained
in the employ of the Company or any of its subsidiaries.

8

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written.

 
   
   
        QRS CORPORATION
 
 
 
 


--------------------------------------------------------------------------------

By:
 
 
 
 


--------------------------------------------------------------------------------

Title:
 
 
 
 
Address of Principal Corporate Office:
 
 
 
 


--------------------------------------------------------------------------------


 
 
 
 


--------------------------------------------------------------------------------


AGREED TO AND ACCEPTED BY:
 
 
Signature:
 


--------------------------------------------------------------------------------


 
 
Name:
 


--------------------------------------------------------------------------------


 
 
Address:
 


--------------------------------------------------------------------------------


 
 

9

--------------------------------------------------------------------------------



QuickLinks


FORM OF DIRECTOR AND OFFICER INDEMNIFICATION AGREEMENT
